DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments and arguments, filed on 1/19/2021, have overcome the 35 USC 103 rejections listed in the previous office action, dated 10/19/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 does not further limit claim 1, due to the fact that the limitation of “the light transmittance of the polymer dispersed liquid crystal layer increases as the corresponding current value of the current signal or the corresponding voltage value of the voltage signal increases” has already been claimed/recited in the last four lines of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20120045543 A to Jang et al. in view of US 2017/0323990 A1 to Yu et al.
Regarding claims 1 and 7, Jang teaches an optical assembly (100 fig. 2) comprising: a first substrate (230 fig. 2) and a second substrate (210 fig. 2) opposite the first substrate; a dimming structure (220, 250, and 240 fig. 2) disposed between the first substrate and the second substrate; and a light shielding structure (130 fig. 2) disposed on an outer surface of the second substrate that faces away from to the first substrate; wherein the light shielding structure (130 fig. 2; solar cell module see abstract, page 4) light transmits visible light (paras. 0023, 0025), the light shielding structure outputs an abstract, para. 0021), and the dimming structure (200 fig. 2)  and the dimming structure adjusts light transmittance in response to the electrical control signal (para. 0021), the dimming structure (200 fig. 2) comprises: a third transparent electrode (240 fig. 2) on a surface of the first substrate (230 fig. 2) toward the second substrate (210 fig. 2); a fourth transparent electrode (220 fig. 2) on a surface of the second substrate toward the first substrate; and a polymer dispersed liquid crystal layer (abstract; 200 250 fig. 2) of between the third transparent electrode and the fourth transparent electrode; wherein the third transparent electrode and the fourth transparent electrode are configured to receive the electrical control signal to control visible (paras. 0038, 0069, 0072) and near-infrared light transmittance of the polymer dispersed liquid crystal layer (Paras. 0038, 0069, 0072 teaches that transparency or PDLC to visible light depends upon the voltage being applied or not applied the electrodes.  Para. 0035 teaches that the third electrode 240 and the fourth electrode 220 may be Ni/IrOx/Au, and Ni/IrOx/Au/ITO.  It is well known in the art of liquid crystal displays that Ni based electrodes are good at blocking near infrared light.), wherein the electrical control signal comprises a current signal or a voltage signal (paras. 0059, 0062), the visible light transmittance of the polymer dispersed liquid crystal layer increases as the corresponding current value of the current signal or the corresponding voltage value of the voltage signal increases (paras. 0038-0039, 0072; Furthermore, it is was well knowing in the art of liquid crystal displays, that the transparency of PDLC’s, polymer disperse liquid crystals, varies according to the applied electric field.  As the electric field increases their transparency increases, and as the electric field decreases their transparency decreases.  Electric field = ΔV/d; and ΔV=electric field * d;   Thus the transparency of a PDLC layer will increase as the applied voltage increases.)

    PNG
    media_image1.png
    385
    699
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    286
    561
    media_image2.png
    Greyscale


	However, Jang does not explicitly state wherein the light shielding structure absorbs ultraviolet light but does not affect visible transparency of the optical assembly.
Yu teaches a UV solar cell on top of smart window (see figs. 1 and 6) and further teaches a light shield structure (UV solar cells abstract) absorbs ultraviolet light (paras. 0038, 0051) but does not affect visible transparency of the optical assembly (paras. 0004, 0038, 0051).    
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light shielding structure of Jang so as to have the light shielding structure absorbs ultraviolet light without affecting the visible transparency of the optical assembly as suggested by Yu in order to allow light visible light to pass through the window while preventing the degradation of the switchable window and other electronics due to exposure from ultraviolet light.
Regarding claim 2, Jang teaches the optical assembly further comprises a third substrate (110 figs. 2-3) opposite the second substrate (210 fig. 2); the light shielding structure (130 fig. 2) comprising: a light absorbing layer (123 fig. 3): a first electrode (125 fig. 3 para. 0025); and a second transparent electrode (121 fig. 3), wherein the first electrode (125 fig. 3) is disposed on a surface of the second substrate (210 fig. 3) toward the third substrate (110 figs. 2-3), the second transparent electrode (121 fig. 3) is disposed on a surface of the third substrate (110 figs. 2-3) toward the second substrate; the light absorption layer (123 fig. 3) is disposed between the first electrode and the second transparent electrode (see fig. 3); and the first electrode (125 fig. 3) and the second transparent electrode (121 fig. 3) are configured to output the electric energy as the electrical control signal (paras. 0023, 0085).
	However, Jang does not explicitly teach the first electrode being transparent to visible light nor the absorption layer being configured to absorb the at least one of ultraviolet light, near-ultraviolet light, infrared light or far-infrared light in the sunlight and convert energy of the absorbed light into electrical energy.
TCO that are contacting ZnS/ZnO in fig. 6) being made of transparent conductive material (TCO fig. 6; It is well known in the art transparent films for photovoltaic applications that TCO stands for transparent conductive oxide.  Also see para. 0069.) being located on the upper and lower sides of the UV light absorbing material (Cu/ZnS/ZnO, ZnS/ZnO layer in fig. 6, para. 0067) of the solar/photovoltaic cell (UV Harvester fig. 6) and the absorption layer being configured to absorb the at least one of ultraviolet light, in the sunlight and convert energy of the absorbed light into electrical energy (fig. 6, paras. 0027, 0048-0051; and 0067.  In the fore mentioned paragraphs and figure, Yu teaches the UV light absorbing material being a metal + ZnS/ZnO, wherein the metals can be Ni, Cu, Ag or Au.  It is well known in the art of ultraviolet absorbers that ZnO absorbs ultraviolet light.) 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light shielding structure of Jang in view of Yu so as to have the first electrode being transparent to visible light and have the absorption layer be configured to absorb the at least one of ultraviolet light, near-ultraviolet light, infrared light or far-infrared light in the sunlight and convert energy of the absorbed light into electrical energy as in order to maximize the amount of visible light that can allow light visible light to pass through the window while preventing the degradation of the switchable window and other electronics due to exposure from ultraviolet light.
	Regarding claim 3, Yu teaches the first transparent electrode and the second transparent electrode (The TCO layers that contacting ZnS/ZnO in fig.6.) each independently being a single layer indium tin oxide, a single layer of indium zinc oxide para. 0069 and fig. 6.  The ITO layers in para. 0069 are the TCO layers in fig. 6 that are contacting the ZnS/ZnO layer in fig.6.).
	Regarding claim 4, Yu teaches the light absorption layer (Cu/ZnS/ZnO, ZnS/ZnO layer in fig. 6, para. 0067) absorbs at least ultraviolet light in the sunlight (fig. 6, paras. 0027, 0048-0051; and 0067.  In the fore mentioned paragraphs and figure, Yu teaches the UV light absorbing material being a metal + ZnS/ZnO, wherein the metals can be Ni, Cu, Ag or Au.  It is well known in the art of ultraviolet absorbers that ZnO absorbs ultraviolet light.  See claim 3 of Yu.).
	Regarding claim 5, Jang teaches a controller (450 fig. 7; Fig. 7 teaches the electrical connections of the optical system shown in fig. 2.) electrically connected to the dimming structure (440 fig. 7) and the light shield structure (405 fig. 7), the controller is figured to receive the electrical control signal outputted from the shielding structure and output the electrical control signal to the dimming structure (see fig. 7).
	Regarding claim 11, Jang as modified Yu teaches an optical device (Jang: abstract, figs. 2, 7 and 10) comprising the optical assembly according to claim 1.
	Regarding claim 12, Jang teaches the optical device being a window for a building (coffee shop, para. 0066).
	Regarding claim 20, Jang teaches the polymer dispersed liquid crystal layer (250 fig. 5; In fig. 6c the polymer dispersed liquid crystal layer will be located under sub-electrode, 221-226, and above 240 in fig. 5.) divided into a plurality of regions (the regions under 221-223 respectively in fig. 6c), the plurality of regions share the same electrode (Sub-electrodes 221-223 are connected in parallel the same terminals m and p in fig. 6c.  Thus the 221-223 will be at the same voltage. Thus 221-223 act as one big electrode.) the same electrodes are the third transparent electrode (240 fig. 5) and the fourth transparent electrode (221-223 in fig. 6c together act as the fourth transparent electrode), and light transmittance of the polymer dispersed liquid crystal layer in each of the plurality of regions (the individual regions located under 221, 222, and 222 respectively in fig. 6c) is controlled by a same control signal form the third transparent electrode and the fourth transparent electrode (see fig. 6c).


    PNG
    media_image3.png
    333
    393
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    295
    280
    media_image4.png
    Greyscale


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over KR 20120045543 A to Jang et al. in view of US 2017/0323990 A1 to Yu et al.as applied to claim 1 above, and further in view of US 6,039,390 to Agrawal et al.
Regarding claim 10, Jang in view of Yu teaches the invention as shown above but lacks the teaching of the dimming structure being configured for explosive protection.
chromogenic/electrochromic window, title, abstract) and teaches a dimming structure (electrochromic) being resistant to shattering (This is viewed as being equivalent to being configured for explosion protection. See col. 13 lines 45-62).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the dimming structure of Jang in view Yu so as to have the dimming structure be configured for explosion protection as suggested by Agrawal in order to prevent glass and the dimmable/switchable material from entering a user’s space.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over KR 20120045543 A to Jang et al. in view of US 2017/0323990 A1 to Yu et al.as applied to claim 1 above, and further in view of US 2009/0255576 A1 to Tischler.
Regarding claim 21, Jang as modified by Yu teaches the invention as shown above but lacks the teaching of the light shielding structure includes Co/Mn/Zn doped GaN, KNbO3, NiNbO2, SrTiO2, porphyrin derivatives, or polythiophene derivative.
Tischler teaches a light shield structure (solar cell figs. 1-2) on a dimmer (figs. 1-2 electrochromic) and further the shielding structure (the solar cell includes Co/Mn/Zn doped GaN, KNbO3, NiNbO2, SrTiO2, porphyrin derivatives, or polythiophene derivative (para. 0015-0017, 0029).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the light shielding structure of Jang in view Yu so as to have the light shielding structure includes Co/Mn/Zn doped GaN, KNbO3, NiNbO2, SrTiO2, porphyrin derivatives, or polythiophene derivative as .
Claims 13-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over in view of KR 20120045543 A to Jang et al. and in view of US 2017/0323990 A1 to Yu et al. and in view KR 20100092745 A to Shim et al.
Regarding claim 13, Jang teaches an optical assembly (fig. 2) that is the combination of smart window and an a solar cell (abstract) and further teaches a dimming structure (220, 250, 240 fig. 2) between a first substrate (230 fig. 2) and a second substrate (210 fig. 2) opposite the first substrate, a light structure shielding structure (130 fig. 2) on an outer surface of the second substrate and faces away from to the first substrate, wherein the light shielding structure (130 fig. 2; solar cell module see abstract, page 4) light transmits visible light (paras. 0023, 0025), the light shielding structure outputs an electrical signal (abstract, para. 0021), and the dimming structure (200 fig. 2)  and the dimming structure adjusts light transmittance in response to the electrical control signal (para. 0021), the dimming structure (200 fig. 2) comprises: a third transparent electrode (240 fig. 2) on the first substrate (230 fig. 2) and a fourth transparent electrode (220 fig. 2) on a surface of the second substrate; wherein the first substrate and the second substrate form a cell (200 fig. 2), the third transparent  electrode (240 fig. 2) facing the second substrate ( 210 fig. 2), and the fourth transparent electrode (220 fig. 2) facing the first substrate (230 fig. 2); polymer dispersed liquid crystals (250 fig. 2) between the first substrate (230 fig. 2) and second substrate (210 fig. 2), and a polymer dispersed liquid crystal layer (250 fig. 2) being formed through a polymerization process (para. 0036),  wherein the third transparent paras. 0038, 0069, 0072) and near-infrared light transmittance of the polymer dispersed liquid crystal layer (Paras. 0038, 0069, 0072 teaches that transparency or PDLC to visible light depends upon the voltage being applied or not applied the electrodes.  Para. 0035 teaches that the third electrode 240 and the fourth electrode 220 may be Ni/IrOx/Au, and Ni/IrOx/Au/ITO.  It is well known in the art of liquid crystal displays that Ni based electrodes are good at blocking near infrared light.), wherein the electrical control signal comprises a current signal or a voltage signal (paras. 0059, 0062), the visible light transmittance of the polymer dispersed liquid crystal layer increases as the corresponding current value of the current signal or the corresponding voltage value of the voltage signal increases (paras. 0038-0039, 0072; Furthermore, it is was well knowing in the art of liquid crystal displays, that the transparency of PDLC’s, polymer disperse liquid crystals, varies according to the applied electric field.  As the electric field increases their transparency increases, and as the electric field decreases their transparency decreases.  Electric field = ΔV/d; and ΔV=electric field * d;   Thus the transparency of a PDLC layer will increase as the applied voltage increases.)

    PNG
    media_image1.png
    385
    699
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    286
    561
    media_image2.png
    Greyscale


	However, Jang does not explicitly state wherein the light shielding structure absorbs ultraviolet light but does not affect visible transparency of the optical assembly.
Yu teaches a UV solar cell on top of smart window (see figs. 1 and 6) and further teaches a light shield structure (UV solar cells abstract) absorbs ultraviolet light (paras. 0038, 0051) but does not affect visible transparency of the optical assembly (paras. 0004, 0038, 0051).    
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light shielding structure of Jang so as to have the light shielding structure absorbs ultraviolet light without affecting the visible transparency of the optical assembly as suggested by Yu in order to allow light visible light to pass through the window while preventing the degradation of the switchable window and other electronics due to exposure from ultraviolet light.
Jang in view of Yu does not explicitly state the actual method steps associated of forming a dimming structure, forming a light shield structure, wherein forming the dimming structure comprises: forming electrodes on the first and second substrate, 
It is the examiner view that based on the configuration of the device of Jang as modified by Yu, that the method steps were generic and would have been obvious to one of ordinary skill in the art at the time the invention was made and in the art.
 Shim teaches a method of combining a dimming structure (smart window; 102, 104, 500 figs. 4-7) with a light shield structure (solar/photovolatic cell, 110 fig. 4-7) wherein the steps comprise forming a dimming structure (102, 500, 104 figs. 4-7), forming a light shield structure (110 figs. 4-7), wherein forming the dimming structure comprises: forming electrodes (104 and 102 figs. 4-7, paras. 14-15) on the first and second substrate (103 and 101 figs. 4-7, paras.14-15), combining the first and second substate to form the the dimmer cell (front and rear substrates are bonded, para. 15), and filling the dimming/switchable material between the first and second substrates (para. 15).  


    PNG
    media_image5.png
    345
    663
    media_image5.png
    Greyscale



Regarding claim 14, Jang teaches light shielding structure (130 fig. 2) on the second substrate comprises the first electrode (125 fig. 3) is disposed on a surface of the second substrate (210 fig. 3) opposite to the first substrate (230 fig. 2), the light absorption layer (123 fig. 3) on the first electrode (125 fig. 3), the second transparent electrode (121 fig. 3) on a third substrate (110 figs. 2-3); the second substrate (210 fig. 2) and the third substrate (110 figs. 2-3) combined, and the second transparent electrode (121 fig. 3) facing the second substrate (210 figs. 2-3), and the first electrode (125 fig. 3) and the second transparent electrode (121 fig. 3) are configured to output the electric energy as the electrical control signal (paras. 0023, 0085) converted by the light absorbing layer as the electrical control signal (paras.0023, 0085).
However, Jang does not explicitly teach the first electrode being transparent to visible light nor the absorption layer being configured to absorb the at least one of ultraviolet light, in the sunlight and convert energy of the absorbed light into electrical energy.
	Yu teaches the first and second electrodes (TCO that are contacting ZnS/ZnO in fig. 6) being made of transparent conductive material (TCO fig. 6; It is well known in the art transparent films for photovoltaic applications that TCO stands for transparent conductive oxide.  Also see para. 0069.) being located on the upper and lower sides of the UV light absorbing material (Cu/ZnS/ZnO, ZnS/ZnO layer in fig. 6, para. 0067) of the solar/photovoltaic cell (UV Harvester fig. 6) and the absorption layer being configured to absorb the at least one of ultraviolet light, in the sunlight and convert energy of the absorbed light into electrical energy (fig. 6, paras. 0027, 0048-0051; and 0067.  In the fore mentioned paragraphs and figure, Yu teaches the UV light absorbing material being a metal + ZnS/ZnO, wherein the metals can be Ni, Cu, Ag or Au.  It is well known in the art of ultraviolet absorbers that ZnO absorbs ultraviolet light.) 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light shielding structure of Jang in view of Yu so as to have the first electrode being transparent to visible light and have the absorption layer be configured to absorb the at least one of ultraviolet light, in the sunlight and convert energy of the absorbed light into electrical energy as in order to maximize the amount of visible light that can allow light visible light to pass through the window while preventing the degradation of the switchable window and other electronics due to exposure from ultraviolet light.
Regarding cliam 16, Jang teaches forming the polymer dispersed liquid crystal layer (250 fig. 2) by a polymerization process comprises: irradiating the polymer dispersed liquid crystals with ultraviolet light to form the polymer dispersed liquid crystal layer (para. 0036).
Regarding claim 17, Jang teaches the electrical control signal comprises a current signal or a voltage signal (paras. 0059, 0062), the visible light transmittance of paras. 0038-0039, 0072; Furthermore, it is was well knowing in the art of liquid crystal displays, that the transparency of PDLC’s, polymer disperse liquid crystals, varies according to the applied electric field.  As the electric field increases their transparency increases, and as the electric field decreases their transparency decreases.  Electric field = ΔV/d; and ΔV=electric field * d;   Thus the transparency of a PDLC layer will increase as the applied voltage increases.).
Regarding claim 19, Jang teaches the polymer dispersed liquid crystal layer (250 fig. 5; In fig. 6c the polymer dispersed liquid crystal layer will be located under sub-electrode, 221-226, and above 240 in fig. 5.) divided into a plurality of regions (the regions under 221-223 respectively in fig. 6c), the plurality of regions share the same electrode (Sub-electrodes 221-223 are connected in parallel the same terminals m and p in fig. 6c.  Thus the 221-223 will be at the same voltage. Thus 221-223 act as one big electrode.) the same electrodes are the third transparent electrode (240 fig. 5) and the fourth transparent electrode (221-223 in fig. 6c together act as the fourth transparent electrode), and light transmittance of the polymer dispersed liquid crystal layer in each of the plurality of regions (the individual regions located under 221, 222, and 222 respectively in fig. 6c) is controlled by a same control signal form the third transparent electrode and the fourth transparent electrode (see fig. 6c).


    PNG
    media_image3.png
    333
    393
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    295
    280
    media_image4.png
    Greyscale



Allowable Subject Matter
Claims 8-9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior art does not disclose nor teach, “the polymer the polymer dispersed liquid crystal layer is divided into a plurality of regions, the plurality’ of regions share same electrodes, the same electrodes are the third transparent electrode and the fourth transparent electrode and light transmittance of the polymer dispersed liquid crystal layer in each of the plurality of regions is different under a same control signal from the third transparent electrode and the fourth transparent electrode: or light transmittance of the polymer dispersed liquid crystal layer in some of the plurality of 
Claim 9 is objected to due to its dependence upon claim 8.
Regarding claim 18, the prior does not disclose not teach, “wherein forming the polymer dispersed liquid crystal layer by a polymerization process comprises: partially blocking the polymer-dispersed liquid crystals using a light-shielding member; after the blocking, irradiating the polymer dispersed liquid crystals with ultraviolet light to form a polymer dispersed liquid crystal layer; wherein the light-shielding member is divided into a plurality of regions, each of the regions having a different transmittance to the ultraviolet light; or light transmittance of some of the regions to the ultraviolet light is different from that of the remaining regions to the ultraviolet light,” in combination with the remaining limitations of the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2014/0368899 A1 to Greer is considered pertinent due to its of teaching of PDLCs increasing transparency with increasing voltage, and decreases transparency with decreasing voltage (paras. 0002, 0007, and 0036).  US 2015/0070630 A1 to Kim et al. is considered pertinent due to its of teaching of PDLC with nickel based electrodes  good at reflecting NIR and IR (paras. 0064, 0008, 0074, and 0093).
 





In the background List:
 US 2014/0368899 A1 to Greer (paras. 0002, 0007, and 0036 for teaching that PDLCs increase transparency with increasing voltage, and decreases transparency with decreasing voltage.).  
US 2015/0070630 A1 to Kim et al. teach PDLC with nickel based electrodes (the electrodes are) good at reflecting NIR and IR (paras. 0064, 0008, 0074, and 0093), 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G QUASH whose telephone number is (571)272-8829.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/A.G.Q/Examiner, Art Unit 2871                                                                                                                                                                                             
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871